PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Umana, Eduardo, Gomez
Application No. 16/939,541
Filed: 27 Jul 2020
For: PORTABLE NEGATIVE PRESSURE EXTRACTION COFFEE MACHINE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on May 6, 2021, to revive the above-identified application.
There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Douglas J. Visnius appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts. 

The petition pursuant to 37 CFR 1.137(a) is GRANTED.  

The above-identified application became abandoned for failure to timely file a complete reply to the Notice to File Missing Parts of Non Provisional Application mailed August 10, 2020.   This Notice set an extendable period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  As a complete reply was not received, the application became abandoned by operation of law on October 11, 2020.  The Office mailed a Notice of Abandonment on April 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the surcharge fee of $80.00; (2) the petition fee of $1050.00; and (3) a statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions